Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on April 22, 2022 is acknowledged.
3.	Claims 2-8, 13 and 20 have been cancelled.
4.	New claim 22 has been added.
5.	Claims 1, 9-12, 14-19 and 21-22 are pending in this application.
6.	Claims 15-19 are cancelled by Examiner’s amendment set forth herein.
7.	Claims 1, 9-12, 14 and 21-22 are allowed.


Withdrawn Objections and Rejections
8.	Objection to claim 10 is hereby withdrawn in view of Applicant’s amendment to the claim.
9.	Rejection of claims 1-3, 9-14 and 20 under 35 U.S.C. 102(a)(2) as being anticipated by Ruff reference (US 2019/0125823, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
10.	Rejection of claims 1, 4-7 and 21 under 35 U.S.C. 103 as being unpatentable over Owens et al (US 2005/0013809, cited in the previous office action), as evidenced by Amphetamines (DEA.gov reference, pp. 1-4, Accessed 10/26/2021, cited in the previous office action), in view of Mahalakshimi et al (A New Frontier in Amino Acid and Protein Research, 2006, Chapter 5.9, pp. 415-430, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
EXAMINER’S AMENDMENT
11.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick LaBreck on July 21, 2022.

Claims 14-19 have been amended as follows: 

14. (Currently amended) The method of claim 1, wherein said chemokine receptor antagonist is all-D peptide T (astttnyt).

15.-19. (Cancelled)

Claims 1, 9-12 and 21-22, as set forth in the amendment filed on April 22, 2022.

Claims 1, 9-12, 14 and 21-22 are allowed.




REASONS FOR ALLOWANCE
12.	The following is an examiner’s statement of reasons for allowance: A method of treating a patient with a substance abuse disorder, wherein the substance cocaine, the method comprising administering to the patient a therapeutically effective does of a pharmaceutical composition that comprises (i) a chemokine receptor antagonist that comprises five contiguous amino acids having the general formula A-B-C-D-E, wherein all stereoisomeric amino acids in A-B-C-D-E are in the D configuration, wherein the chemokine receptor antagonist is at most eight (8) amino acid residues in length, is free of prior art. As indicated in the previous office action, the closest art is Ruff reference (US 2019/0125823). Ruff et al teaches use of all D-pentapeptide chemokine antagonist to reduce opioid dose in a person with pain (see Title). Ruff reference teaches morphine dependence for pain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Claims 1, 9-12, 14 and 21-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654